Exhibit 10.1

ONCOR ELECTRIC DELIVERY COMPANY LLC

$86,711,551.03 6.47% Senior Notes, Series A, due September 30, 2030

$37,761,590.15 7.25% Senior Notes, Series B, due December 30, 2029

$14,375,000 8.5% Senior Notes, Series C, due December 30, 2020

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of May 3, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1. Authorization of Notes

     1  

Section 2. Exchange of Notes

     1  

Section 3. Closing

     2  

Section 4. Conditions to Purchasers’ Obligations

     2  

Section 4.1

    

InfraREIT Merger

     2  

Section 4.2

    

No Legal Restraint

     2  

Section 4.3

    

Representations and Warranties

     2  

Section 4.4

    

Performance; No Default

     2  

Section 4.5

    

Compliance Certificates

     3  

Section 4.6

    

Payment of Counsel Fees

     3  

Section 4.7

    

Private Placement Number

     3  

Section 4.8

    

Changes in Structure

     3  

Section 4.9

    

Proceedings and Documents

     3  

Section 4.10

    

Deed of Trust

     4  

Section 4.11

    

Opinions of Counsel

     4  

Section 4.12

    

Financial Statements

     4  

Section 4.13

    

Consents and Approvals

     4  

Section 4.14

    

Proceedings and Documents

     4  

Section 5. Conditions to Company’s Obligations

     4  

Section 5.1

    

InfraREIT Merger

     4  

Section 5.2

    

Exchange of Prior Notes

     4  

Section 5.3

    

No Legal Restraint

     4  

Section 5.4

    

Representations and Warranties

     4  

Section 6. Representations and Warranties of the Company

     5  

Section 7. Representations of the Purchasers

     11  

Section 7.1

    

Purchase for Investment

     11  

Section 7.2

    

Source of Funds

     11  

Section 7.3

    

Separateness of the Company

     13  

Section 8. Covenants of the Company

     13  

Section 8.1

    

Payment of Notes

     13  

Section 8.2

    

Maintenance of Corporate Existence

     13  

Section 8.3

    

[Reserved]

     13  

Section 8.4

    

Limitation on Secured Debt

     13  

Section 8.5

    

Consolidation, Merger, Conveyance, or Other Transfer

     13  

Section 8.6

    

Financial Ratio.

     15  

Section 8.7

    

Compliance with Laws; Business and Properties

     15  

Section 8.8

    

Financial Statements, Reports, Etc.

     15  

Section 8.9

    

Insurance

     17  

Section 8.10

    

Taxes, Etc.

     17  

Section 8.11

    

Maintaining Records

     17  

Section 8.12

    

Use of Proceeds

     17  

Section 8.13

    

Transaction with Affiliates

     17  

Section 8.14

    

Further Assurances

     18  

Section 8.15

    

Economic Sanctions, Etc.

     18  

 

i



--------------------------------------------------------------------------------

Section 8.16

    

Reserved

     18  

Section 8.17

    

Priority Debt

     18  

Section 8.18

    

Visitation

     18  

Section 8.19

    

Line of Business

     19  

Section 8.20

    

Sales of Assets, Etc.

     19  

Section 8.21

    

Restricted Payments

     20  

Section 8.22

    

Amendment to Deed of Trust

     20  

Section 8.23

    

Termination of Liens

     20  

Section 9. Payment and Prepayment of the Notes

     20  

Section 9.1

    

Maturity

     20  

Section 9.2

    

Optional Prepayments with Make-Whole Amount

     20  

Section 9.3

    

Allocation of Partial Prepayments

     21  

Section 9.4

    

Maturity; Surrender, Etc.

     21  

Section 9.5

    

Purchasers of Notes

     21  

Section 9.6

    

Payments Due on Non-Business Days

     22  

Section 9.7

    

Make-Whole Amount

     22  

Section 9.8

    

Change in Control / Sanctions Event

     23  

Section 9.9

    

Prepayment in Connection with Sales of Assets

     24  

Section 10. Events of Default

     24  

Section 11. Remedies On Default, Etc.

     27  

Section 11.1

    

Acceleration

     27  

Section 11.2

    

Other Remedies

     27  

Section 11.3

    

Rescission

     28  

Section 11.4

    

No Waivers or Election of Remedies, Expenses, Etc.

     28  

Section 12. Registration; Exchange; Substitution of Notes

     28  

Section 12.1

    

Registration of Notes

     28  

Section 12.2

    

Transfer and Exchange of Notes

     28  

Section 12.3

    

Replacement of Notes

     29  

Section 13. Payments On Notes

     29  

Section 13.1

    

Place of Payment

     29  

Section 13.2

    

Payment by Wire Transfer

     29  

Section 14. Expenses, Etc.

     30  

Section 14.1

    

Transaction Expenses

     30  

Section 14.2

    

Survival

     30  

Section 15. Survival of Representations and Warranties; Entire Agreement

     31  

Section 16. Amendment and Waiver

     31  

Section 16.1

    

Requirements

     31  

Section 16.2

    

Solicitation of Holders of Notes

     31  

Section 16.3

    

Binding Effect, Etc.

     32  

Section 16.4

    

Notes Held by Company, Etc.

     32  

Section 17. Notices

     32  

Section 18. Reproduction of Documents

     33  

Section 19. Confidential Information

     33  

Section 20. Substitution of Purchaser

     34  

 

ii



--------------------------------------------------------------------------------

Section 21. Miscellaneous

     35  

Section 21.1

    

Successors and Assigns

     35  

Section 21.2

    

Accounting Terms

     35  

Section 21.3

    

Severability

     35  

Section 21.4

    

Construction, Etc.

     35  

Section 21.5

    

Counterparts

     35  

Section 21.6

    

Governing Law

     35  

Section 21.7

    

Specific Performance

     35  

Section 21.8

    

Jurisdiction and Process; Waiver of Jury Trial

     36  

Section 21.9

    

Indemnification

     36  

 

iii



--------------------------------------------------------------------------------

SCHEDULE A    —    DEFINED TERMS SCHEDULE B    —    INFORMATION RELATING TO
PURCHASERS Schedule 1(a)    —    FORM OF 6.47% SENIOR NOTE, SERIES A, DUE
SEPTEMBER 30, 2030 Schedule 1(b)    —    FORM OF 7.25% SENIOR NOTE, SERIES B,
DUE DECEMBER 30, 2029 Schedule 1(c)    —    FORM OF 8.5% SENIOR NOTE, SERIES C,
DUE DECEMBER 30, 2020 Schedule 2(a)    —    AMORTIZATION SCHEDULE SERIES A NOTES
Schedule 2(b)    —    AMORTIZATION SCHEDULE SERIES B NOTES Schedule 2(c)    —   
AMORTIZATION SCHEDULE SERIES C NOTES

 

iv



--------------------------------------------------------------------------------

Oncor Electric Delivery Company LLC

1616 Woodall Rodgers Freeway

Dallas, Texas 75202

$86,711,551.03 6.47% Senior Notes, Series A, due September 30, 2030

$37,761,590.15 7.25% Senior Notes, Series B, due December 30, 2029

$14,375,000 8.5% Senior Notes, Series C, due December 30, 2020

Dated as of May 3, 2019

To Each Of The Purchasers Listed In

Schedule B Hereto:

Ladies and Gentlemen:

Oncor Electric Delivery Company LLC, a Delaware limited liability company
(together with any successor thereto that becomes a party hereto pursuant to
Section 8.5(a), the “Company”), agrees with each of the Purchasers as follows:

Section 1. Authorization of Notes.

The Company will authorize the issue of (i) $86,711,551.03 aggregate principal
amount of its 6.47% Senior Notes, Series A, due September 30, 2030 (the “Series
A Notes”), (ii) $37,761,590.15 aggregate principal amount of its 7.25% Senior
Notes, Series B, due December 30, 2029 (the “Series B Notes”), and (iii)
$14,375,000 aggregate principal amount of its 8.5% Senior Notes, Series C Notes,
due December 30, 2020 (the “Series C Notes”), (as each may be amended, restated
or otherwise modified from time to time pursuant to Section 16 and including any
such notes issued in substitution therefor pursuant to Section 12, the “Notes”).
The Notes shall be substantially in the forms set out in Schedule 1(a), Schedule
1(b) and Schedule 1(c), respectively, and secured by a perfected first priority
security interest (subject to Permitted Liens) in the Mortgaged Property ratably
with the Secured Parties. Certain capitalized and other terms used in this
Agreement are defined in Schedule A. References to a “Schedule” are references
to a Schedule attached to this Agreement unless otherwise specified. References
to a “Section” are references to a Section of this Agreement unless otherwise
specified.

Section 2. Exchange of Notes.

Subject to the conditions set forth in Section 4 and Section 5 of this
Agreement, each Purchaser will deliver to the Company the principal amount of
the outstanding (i) 6.47% Senior Notes due September 30, 2030 issued by SDTS,
(ii) 7.25% Senior Notes due December 30, 2029 issued by SDTS, and (iii) 8.5%
Senior Notes due December 30, 2020 issued by TDC (collectively, the “Exchanged
Notes”), in exchange for the principal amount of Notes specified on Schedule B
at the Closing provided for in Section 3. The Purchasers’ obligations hereunder
are several and not joint obligations and no Purchaser shall have any liability
to any Person for the performance or non-performance of any obligation by any
other Purchaser hereunder.

 

1



--------------------------------------------------------------------------------

Section 3. Closing.

Subject to the conditions set forth in Section 4 and Section 5 of this
Agreement, the exchange of the Exchanged Notes by each Purchaser for Notes (the
“Closing”) shall occur on the Merger Closing Date substantially
contemporaneously with, but immediately after, the InfraREIT Merger. At the
Closing, (a) each Purchaser shall deliver or cause to be delivered to the
Company, all right, title and interest in and to its Exchanged Notes, including
the original Exchanged Notes with appropriate endorsements, as specified on
Schedule B hereto, free and clear of any Liens, together with any documents of
conveyance or transfer that the Company may deem reasonably necessary or
desirable to transfer to and confirm in the Company all right, title and
interest in and to the Exchanged Notes, free and clear of any Liens, (b) the
Company shall deliver to each Purchaser the Notes to be issued to such Purchaser
set forth on Schedule B in the form of a single Note for each series of Notes
(or such greater number of Notes in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee) and (c) (i) the Company shall
pay to each Purchaser an amount equal to the accrued and unpaid interest on such
Purchaser’s Exchanged Notes to, but excluding, the date of the Closing and
(ii) SDTS shall pay to each Purchaser an amendment fee described in Section 2 of
each of the TDC Amendment, the 2009 SDTS Amendment and the 2010 SDTS Amendment
as specified on Schedule B hereto.

Section 4. Conditions to Purchasers’ Obligations.

Each Purchaser’s obligation to exchange its Exchanged Notes for the Notes to be
issued to such Purchaser at the Closing is subject to the fulfillment, prior to
or at the Closing, of the following conditions:

Section 4.1 InfraREIT Merger. The InfraREIT Merger shall have been consummated
in accordance with the Merger Agreement without giving effect to any waiver,
modification or consent thereunder that is materially adverse to the interests
of the Purchasers.

Section 4.2 No Legal Restraint. No court or other Governmental Authority of
competent jurisdiction shall have enacted, issued or promulgated, enforced or
entered any law, regulation, order, or decree that is in effect and restrains,
enjoins or otherwise prohibits or makes illegal the consummation of the
transactions contemplated hereunder.

Section 4.3 Representations and Warranties. The representations and warranties
of the Company in this Agreement and the other Note Documents shall be correct
in all material respects when made and at the Closing; provided that if a
representation or warranty specifies a specific date, other than the date of
Closing, such representation or warranty shall be correct in all material
respects as of such other date.

Section 4.4 Performance; No Default. The Company shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement and the other Note Documents required to be performed or
complied with by it prior to or at the Closing. Before and after giving effect
to the issue of the Notes, no Default or Event of Default shall have occurred
and be continuing.

 

2



--------------------------------------------------------------------------------

Section 4.5 Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Section 4.1, 4.3, 4.4 and 4.8 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
proceedings relating to the authorization, execution and delivery of the Notes,
this Agreement and the other Note Documents and (ii) the Company’s
organizational documents as then in effect.

Section 4.6 Payment of Counsel Fees. Without limiting Section 14.1, the Company
shall have paid on or before the Closing the fees, charges and disbursements of
one counsel to the Purchasers as a whole to the extent reflected in a statement
of such counsel rendered to the Company at least one Business Day prior to the
Closing.

Section 4.7 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of the Notes prior to the date of the Closing with
respect to such series of Notes.

Section 4.8 Changes in Structure. The Company shall not have changed its
jurisdiction of formation or, except as provided in Section 8.5 and except for
the transactions contemplated by the Merger Agreement, been a party to any
merger or consolidation, at any time following the date of the most recent
financial statements delivered to the Purchasers.

Section 4.9 Proceedings and Documents. Such Purchaser shall have received
executed copies of the following, each to be dated the date of the Closing
unless otherwise indicated:

(a) the Notes to be issued to such Purchaser;

(b) the certificate of formation of the Company certified as of a recent date by
the Secretary of State of the State of Delaware and by the Company’s Secretary
or Assistant Secretary or other authorized officer;

(c) the organizational documents of the Company, certified by the Company’s
Secretary or Assistant Secretary or other authorized officer;

(d) an incumbency certificate signed by the secretary and one other officer of
the Company, certifying as to the names, titles and true signatures of the
officers of the Company authorized to sign this Agreement, the Notes and the
other Note Documents to be executed at the Closing;

(e) a certificate of the Secretary or Assistant Secretary of the Company
attaching resolutions of its board of directors evidencing approval of the
transactions contemplated by this Agreement and the other Note Documents and the
exchange of the Notes, and in each case, the execution, delivery and performance
thereof, and authorizing certain officers to execute and deliver the same, and
certifying that such resolutions were duly and validly adopted and have not
since been amended, revoked or rescinded; and

(f) evidence of good standing as to the Company from all relevant jurisdictions.

 

3



--------------------------------------------------------------------------------

Section 4.10 Deed of Trust. The Company will deliver or cause to be delivered to
such Purchaser the documentation set forth in Section 22.3 of the Deed of Trust
that is necessary for the Obligations owing or to be owed to such Purchaser to
become “Additional Obligations” under the Deed of Trust.

Section 4.11 Opinions of Counsel. Such Purchaser shall have received an opinion
in form and substance satisfactory to such Purchaser, dated the date of such
Closing from Vinson & Elkins, LLP, counsel for the Company, substantially in the
form set out in Schedule 4.11.

Section 4.12 Financial Statements. Such Purchaser shall have received audited
financial statements of the Company for the fiscal year ended December 31, 2018.

Section 4.13 Consents and Approvals. All Required Permits and all governmental
and third party permits and regulatory and other approvals required to be in
effect in connection with the exchange of the Notes hereunder have been obtained
and are in effect, all applicable waiting periods have expired without any
materially adverse action being taken by any applicable authority.

Section 4.14 Proceedings and Documents. All corporate and other proceedings in
connection with the Closing and all documents and instruments incident thereto
shall be reasonably satisfactory to such Purchaser and its special counsel, and
such Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request in connection with the Closing.

Section 5. Conditions to Company’s Obligations.

The Company’s obligation to issue the Notes in exchange for the Exchanged Notes
at the Closing is subject to the fulfillment, prior to or at the Closing, of the
following conditions:

Section 5.1 InfraREIT Merger. The InfraREIT Merger shall have been consummated
in accordance with the Merger Agreement.

Section 5.2 Exchange of Prior Notes. Contemporaneously with the Closing, (i) the
exchange of Prior Notes in an aggregate principal amount not less than 100% of
the aggregate principal amount of each series of Prior Notes shall have occurred
in accordance with the applicable NPA and (ii) originals of such Prior Notes
shall have been delivered by the applicable Purchasers with appropriate
endorsements to the Company.

Section 5.3 No Legal Restraint. No court or other Governmental Authority of
competent jurisdiction shall have enacted, issued or promulgated, enforced or
entered any law, regulation, order, or decree that is in effect and restrains,
enjoins or otherwise prohibits or makes illegal the consummation of the
transactions contemplated hereunder.

Section 5.4 Representations and Warranties. The representations and warranties
of each Purchaser in this Agreement and the other Note Documents to which such
Purchaser is a party shall be correct in all material respects when made and at
the Closing; provided that if a representation or warranty specifies a specific
date, other than the date of Closing, such representation or warranty shall be
correct in all material respects as of such other date.

 

4



--------------------------------------------------------------------------------

Section 6.

Representations and Warranties of the Company. After giving effect to the
InfraREIT Merger, the Company represents and warrants to the Purchasers that:

(a) As of the date hereof, the Exchange Act Documents do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in the light of the circumstances
under which they were made, not misleading (other than disclosures regarding the
closing of the InfraREIT Merger and related transactions and the effectiveness
of the Note Purchase Agreements).

(b) The Company has been organized and is validly existing as a limited
liability company and is in good standing under the laws of the jurisdiction of
its organization, has the power and authority to own, lease and operate its
properties and to conduct its business as presently conducted and as set forth
in or contemplated by the Exchange Act Documents, and is qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
be in good standing would not have a Material Adverse Effect.

(c) As of the date hereof, the Company does not have any significant
subsidiaries within the meaning of Rule 1-02(w) of Regulation S-X of the
Commission, other than InfraREIT Partners, TDC, SDTS and Merger Sub.

(d) The Company (i) is not in violation of its Certificate of Formation or LLC
Agreement, (ii) is not in default and no event has occurred which, with notice
or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
agreement, indenture or other instrument to which it is a party or by which it
is bound or to which any of its properties are subject, except for any such
defaults that would not, individually or in the aggregate, have a Material
Adverse Effect and (iii) is not in violation of any law, ordinance, governmental
rule, regulation or court decree to which it or its property may be subject,
except for any such violations or defaults that would not, individually or in
the aggregate, have a Material Adverse Effect.

(e) Except as set forth as such in or contemplated by the Exchange Act
Documents, the Company and each of its Subsidiaries has complied in all material
respects with all Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control, except to the extent that failure to so
comply could not reasonably be expected to result in a Material Adverse Effect.
Except as set forth as such in or contemplated by the Exchange Act Documents,
the facilities of the Company or any of its Subsidiaries, as the case may be,
are not used to manage any hazardous wastes, hazardous substances, hazardous
materials, toxic substances, toxic pollutants or substances similarly
denominated, as those terms or similar terms are used in the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
Applicable Law relating to environmental pollution, or any nuclear fuel or other
radioactive materials, in violation in any material respect of any law or any
regulations promulgated pursuant thereto, except to the extent that such
violations could not reasonably be expected to result in a Material Adverse
Effect. Except as set forth as such in or contemplated by the Exchange Act
Documents, the Company is not aware of any events, conditions or circumstances
involving environmental pollution or contamination that could reasonably be
expected to result in a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(f) The consummation of the transactions contemplated herein and the fulfillment
of the terms hereof will not result in a breach of any of the terms or
provisions of, or constitute (i) a default under its Certificate of Formation or
LLC Agreement, (ii) a default under any indenture, mortgage, deed of trust or
other agreement or instrument to which the Company is now a party or by which it
is bound or to which any of its property is subject, except for defaults that
would not, individually or in the aggregate, have a Material Adverse Effect or
(iii) a violation of any statute, order, rule or regulation applicable to the
Company, except for breaches, defaults, violations that would not, individually
or in the aggregate, have a Material Adverse Effect.

(g) The Company has not, directly or indirectly, solicited any offer to buy or
offered to sell, and will not, directly or indirectly, solicit any offer to buy
or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Notes in a manner that would require the offer and sale of the Notes to the
Purchasers in accordance herewith to be registered under the Securities Act.

(h) None of the Company, its Affiliates, or any Person acting on its or any of
their behalf has engaged, in connection with the exchange of the Notes, in any
form of general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

(i) No approval, authorization, consent or order of any public board or body
(other than in connection or in compliance with the provisions of applicable
blue-sky laws or securities laws of any jurisdiction (other than the federal
securities laws of the United States of America), as to which the Company makes
no representation or warranty) is legally required for the exchange of the Notes
by the Company. No report, financial statement or other written information
(other than any projection and other forward looking information and other
information of a general economic or industry specific nature) filed by or on
behalf of the Company, when taken together with all reports of the Company filed
with the Commission under the Exchange Act, contained any material misstatement
of fact or omitted any material fact necessary to make the statements therein
not materially misleading, in the light of the circumstances under which such
statements were made; provided that, with respect to projections and forward
looking statements, the Company represents only that such information was
prepared in good faith based upon assumptions and estimates believed to be
reasonable at the time made and notes that whether or not such projections or
forward looking statements are in fact achieved will depend upon future events
some of which are not within the control of the Company and actual results may
vary from the projections and such variations may be material and, accordingly,
the Company gives no representation and warranty that such projections and
forward looking statements will be achieved.

(j) The Financial Statements, together with the related schedules and notes,
present fairly, in all material respects, the financial position of the Company
and its consolidated Subsidiaries, other than InfraREIT Partners, TDC and SDTS,
at the dates indicated and the statements of income and cash flows of the
Company and its consolidated Subsidiaries, other than InfraREIT Partners, TDC
and SDTS, for the periods specified; except as set forth therein, the Financial
Statements have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods involved.

(k) This Agreement has been duly authorized, executed and delivered by the
Company which has the necessary power and authority to execute, deliver and
perform its obligations under this Agreement.

 

6



--------------------------------------------------------------------------------

(l) This Agreement is a valid and binding instrument, enforceable against the
Company in accordance with its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other similar laws relating to or affecting creditors’ rights generally and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(m) The Deed of Trust has been duly authorized, executed and delivered by the
Company and constitutes the valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium or other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity and except to the extent that the
law of the jurisdictions in which the mortgaged property is located may limit or
deny certain remedial provisions of the Deed of Trust.

(n) The Notes have been duly authorized by the Company for issuance to the
Purchasers pursuant to this agreement and, when executed by the Company and
delivered to the Purchasers against payment therefor in accordance with the
terms of this Agreement, will constitute valid and binding obligations of the
Company entitled to the benefits of this Agreement and enforceable against the
Company in accordance with their terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other similar laws relating to or affecting creditors’ rights generally and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). The Company has all requisite
limited liability company power and authority to issue and deliver the Notes in
accordance with and upon the terms and conditions set forth in this Agreement.

(o) The Company has good and indefeasible title to all real property owned by
the Company which is necessary to the operation of the Company’s businesses as
currently conducted and described in the Deed of Trust as subject to the Lien
thereof, and good title to all other property owned by the Company which is
necessary to the operation of the Company’s businesses as currently conducted
and so described as subject to such Lien, in each case (i) except where the
failure to have such good title or valid interests could not reasonably be
expected to have a Material Adverse Effect, and (ii) subject only to Permitted
Liens.

(p) The Deed of Trust constitutes, and at the Closing the Deed of Trust will
constitute, a valid first Lien upon and security interest in the interest held
by the Company in its property covered by the Deed of Trust securing all of the
Company’s obligations under the Notes and this Agreement, including, without
limitation, principal, interest, Make-Whole Amount, if any, fees, expenses and
all other obligations of the Company hereunder and under the Notes, subject to
Permitted Liens and to the effects of bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general equitable principles. The Deed
of Trust by its terms effectively subjects, and at and after the Closing the
Deed of Trust by its terms will effectively subject, to the Lien thereof all
Mortgaged Property acquired by the Company after the date of the execution and
delivery of the Deed of Trust, subject to no Lien prior to the Lien of the Deed
of Trust except (i) Permitted Liens, (ii) any Lien thereon existing at the time
of such acquisition, (iii) any Lien for unpaid portions of the purchase price
thereof placed thereon at the time of such acquisition, (iv) with respect to
real property, any Lien placed thereon following the acquisition thereof by the
Company and prior to the recording and filing in the county or counties where
such real property is located of a deed of trust or other instrument
specifically describing and granting a Lien upon such real property, (v) as
otherwise provided in Section 8.5, (vi) except for possible claims in bankruptcy
and possible claims for taxes and

 

7



--------------------------------------------------------------------------------

(vii) such other matters as would not materially affect the Lien of the Deed of
Trust. The Deed of Trust has been recorded in the Office of the Secretary of
State of the State of Texas and notices pursuant to and in accordance with
Section 261.011 of the Texas Business and Commerce Code have been duly filed in
each of the counties in the State of Texas in which any real property owned by
the Company as of the date of the Closing and described in the Deed of Trust is
located, and all requisite steps will have been taken to perfect the security
interest of the Deed of Trust in personal property of the Company; and at the
Closing all taxes and recording and filing fees required to be paid with respect
to the execution, recording or filing of the Deed of Trust, the filing of
financing statements and similar documents will have been paid.

(q) Other than as set forth or contemplated in the Exchange Act Documents, as of
the date hereof, there is no litigation or governmental proceeding to which the
Company or any of its Subsidiaries is a party or to which any property of the
Company or any of its Subsidiaries is subject or which is pending or, to the
knowledge of the Company, threatened against the Company or any of its
Subsidiaries that could reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.

(r) The Company is not, and after giving effect to the exchange of the Notes,
will not be, required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

(s) Subject to the accuracy of the representations and warranties and the due
performance of the agreements of the Purchasers in Section 7 (including, without
limitation, the transfer restrictions referred to therein), the exchange and
delivery of the Notes to the Purchasers in the manner contemplated by this
Agreement do not require registration under the Securities Act.

(t) The Company maintains “disclosure controls and procedures” (as defined in
Rule 15d-15(e) of the Exchange Act) reasonably designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported in accordance with the Exchange Act and the rules and regulations
thereunder. The Company has carried out evaluations, under the supervision and
with the participation of the Company’s principal executive and principal
financial officers, of the effectiveness of the Company’s disclosure controls
and procedures in accordance with Rule 15d-15 of the Exchange Act.

(u) The Company maintains a system of “internal control over financial
reporting” (as such term is defined in Rule 15d-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company’s internal control
over financial reporting is effective and the Company is not aware of any
material weaknesses in its internal control over financial reporting.

(v) Neither the Company nor any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

 

8



--------------------------------------------------------------------------------

(w) Neither the Company nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

(x) No part of the proceeds from the exchange of the Notes hereunder:

(1) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(2) will be used, directly or indirectly, in violation of, any applicable
Anti-Money Laundering Laws; or

(3) will be used, directly or indirectly, for the purpose of making any improper
payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, any applicable
Anti-Corruption Laws.

(y) The Company has established procedures and controls which it reasonably
believes are adequate to ensure that the Company and each Controlled Entity is
and will continue to be in compliance with all applicable U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.

(z) No part of the proceeds from the exchange of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets. As used in this Section 6(z), the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

(aa) Except where the failure of which could not be reasonably expected to have
a Material Adverse Effect, (a) each of the Company and each of its Subsidiaries
has filed all federal, state and local and non-U.S. income tax returns required
to be filed by it and has paid all material taxes payable by it that have become
due, other than those (i) not yet delinquent or (ii) contested in good faith as
to which adequate reserves have been provided to the extent required by law and
in accordance with GAAP, (b) each of the Company and each of its Subsidiaries
has provided adequate reserves in accordance with GAAP for the payment of all
federal, state, provincial and foreign taxes not yet due and payable and
(c) each of the Company and each of its Subsidiaries has satisfied all of its
tax withholding obligations.

 

9



--------------------------------------------------------------------------------

(bb) (i) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not reasonably be expected to individually or in
the aggregate have a Material Adverse Effect.

(ii) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than an amount that could
reasonably be expected to have a Material Adverse Effect. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

(iii) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(iv) No event has occurred with respect to the expected postretirement benefit
obligation (determined as of the last day of the Company’s most recently ended
fiscal year in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 715-60, without regard to liabilities attributable
to continuation coverage mandated by section 4980B of the Code) of the Company
and its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect.

(v) The execution and delivery of this Agreement and the exchange of the Notes
hereunder will not involve any transaction that is subject to the prohibitions
of section 406 of ERISA or in connection with which a tax could be imposed
pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by the
Company to each Purchaser in the first sentence of this Section 6(bb)(v) is made
in reliance upon and subject to the accuracy of such Purchaser’s representation
in Section 7.2 as to the sources of the funds to be used to pay the purchase
price of the Notes to be purchased by such Purchaser.

(vi) The Company and its Subsidiaries do not have any Non-U.S. Plans.

 

10



--------------------------------------------------------------------------------

(cc) Each of the Company’s Significant Subsidiaries, if any, (a) is a
corporation, limited liability company or other type of Person duly incorporated
or formed (as the case may be), validly existing and in good standing under the
laws of its jurisdiction of incorporation, organization or formation (as the
case may be) and (b) has all corporate, limited liability company, partnership
or other (as the case may be) powers necessary to carry on its business
substantially as now conducted, except where the failure to do so could not be
reasonably expected to have a Material Adverse Effect. Each of the Company’s
Significant Subsidiaries, if any, has all material governmental licenses,
authorizations, consents and approvals required to carry on its business
substantially as now conducted, except where the failure to do so could not be
reasonably expected to have a Material Adverse Effect.

(dd) Neither the Company nor anyone acting on its behalf has offered the Notes
or any similar Securities for sale to, or solicited any offer to buy the Notes
or any similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers, each of whom has been
offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the exchange of the Notes to the registration requirements of section 5
of the Securities Act or to the registration requirements of any Securities or
blue sky laws of any applicable jurisdiction.

(ee) The Obligations constitute “Additional Obligations” as defined in the Deed
of Trust.

Section 7. Representations of the Purchasers.

Section 7.1 Purchase for Investment. Each Purchaser severally represents that it
is purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Such Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

Section 7.2 Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

11



--------------------------------------------------------------------------------

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

 

12



--------------------------------------------------------------------------------

As used in this Section 7.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

Section 7.3 Separateness of the Company. Such Purchaser acknowledges and affirms
that (1) it has acquired the Notes in reliance upon the separateness of the
Company, its majority owner, Oncor Electric Delivery Holdings Company LLC
(“Holdings”) and each of their Subsidiaries from Sempra Energy and its
Affiliates (other than the Company, Holdings and their Subsidiaries) and (2) the
Company and its Subsidiaries have assets and liabilities that are separate from
those of Sempra Energy and its Affiliates (other than the Company, Holdings and
their Subsidiaries).

Section 8. Covenants of the Company

Section 8.1 Payment of Notes. The Company shall pay the principal of and premium
(including Make-Whole Amount), if any, and interest, if any, on the Notes of
each series in accordance with the terms of such Notes and this Agreement.

Section 8.2 Maintenance of Corporate Existence. Subject to the rights of the
Company under Section 8.5, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect its legal existence as a
limited liability company.

Section 8.3 [Reserved].

Section 8.4 Limitation on Secured Debt.

(a) The Company shall not issue any Secured Debt (other than Permitted Secured
Debt), except as expressly contemplated in subsection (b) of this Section 8.4.

(b) The provisions of subsection (a) shall not prohibit the creation or
existence of any Secured Debt if either:

(1) the Company shall make effective provision whereby the Obligations shall be
secured at least equally and ratably with such Secured Debt; or

(2) such Secured Debt is issued pursuant to an Indenture and the Obligations are
secured at least equally and ratably with such Secured Debt.

Section 8.5 Consolidation, Merger, Conveyance, or Other Transfer.

(a) The Company shall not consolidate with or merge into any other corporation,
or convey or otherwise transfer, or lease, as or substantially as an entirety
the Company’s Electric Utility Property to any Person, unless:

(1) the corporation formed by such consolidation or into which the Company is
merged or the Person which acquires by conveyance or other transfer, or which
leases, as or substantially as an entirety such Electric Utility Property shall
be a corporation organized and existing under the laws of the United States, any
State or Territory thereof or the District of Columbia (such corporation being
hereinafter sometimes called the “Successor Company”) and shall execute and
deliver to the Purchasers a supplement to this Agreement, which in the case of a
consolidation, merger, conveyance or other transfer, or in the case of a lease
if the term thereof extends

 

13



--------------------------------------------------------------------------------

beyond the last stated maturity of the Notes then outstanding, contains an
express assumption by the Successor Company of the due and punctual payment of
the principal of and premium, if any, and interest, if any, on all the Notes
then outstanding and the performance and observance of every covenant and
condition of this Agreement to be performed or observed by the Company.

(2) in the case of a lease, such lease shall be made expressly subject to
termination at any time during the continuance of an Event of Default, by
(A) the Company or the Purchasers and (B) the purchaser of the property so
leased at any sale thereof, whether such sale be made under the power of sale
hereby conferred or pursuant to judicial proceedings; and

(3) immediately after giving effect to such transaction (and treating any Debt
that becomes an obligation of the Successor Company as a result of such
transaction as having been incurred by the Successor Company at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing.

(b) Upon any consolidation or merger or any conveyance or other transfer of, as
or substantially as an entirety the Company’s Electric Utility Property in
accordance with Section 8.5(a), the Successor Company shall succeed to, and be
substituted for, and may exercise every power and right of, the Company under
this Agreement with the same effect as if such Successor Company had been named
as the “Company” herein.

(c) In the case of a conveyance or other transfer to any Person or Persons as
contemplated in Section 8.5(a), upon the satisfaction of all the conditions
specified in Section 8.5(a) the Company (such term being used in this Section
without giving effect to such transaction) shall be released and discharged from
all obligations and covenants under this Agreement and on and under all Notes
then outstanding (unless the Company shall have delivered to the Purchasers an
instrument in which it shall waive such release and discharge) and, upon request
by the Company, the Purchasers shall acknowledge in writing that the Company has
been so released and discharged.

(d) Nothing in this Agreement shall be deemed to prevent or restrict any
consolidation or merger after the consummation of which the Company would be the
surviving or resulting corporation or any conveyance or other transfer, or
lease, of any part of the Company’s Electric Utility Property which does not
constitute the entirety or substantially the entirety of its Electric Utility
Property.

A conveyance, transfer or lease by the Company of Electric Utility Property
shall not be deemed to constitute the conveyance, transfer or lease as or
substantially as an entirety of its Electric Utility Property for purposes of
this Agreement if the Fair Value of the Electric Utility Property retained by
the Company exceeds 143% of the aggregate principal amount of all outstanding
Notes and any other outstanding debt securities of the Company that rank equally
with, or senior to the Notes with respect to such Electric Utility Property.
Such Fair Value shall be established by the delivery to the Purchasers of an
Independent Expert’s Certificate stating the Independent Expert’s opinion of
such Fair Value as of a date not more than 90 days before or after such
conveyance, transfer or lease; but only if the trustee under either Indenture is
requiring an Independent Expert’s Certificate with respect to any such
conveyance, transfer or lease. This Section 8.5 is not intended to limit the
Company’s conveyances, transfers or leases of less than the entirety or
substantially the entirety of its Electric Utility Property. For the avoidance
of doubt, the requirements of this Section 8.5 shall not prohibit or restrict in
any way the consummation of the Asset Exchange or the InfraREIT Merger.

 

14



--------------------------------------------------------------------------------

Section 8.6 Financial Ratio.

The Company shall at all times maintain, on a consolidated basis, a Total Debt
to Capitalization Ratio of not more than 0.65 to 1.00.

Section 8.7 Compliance with Laws; Business and Properties. The Company shall,
and shall cause each of its Significant Subsidiaries to, comply with all
applicable laws, whether now in effect or hereafter enacted, except (i) where
the validity or applicability of such laws, rules, regulations or orders is
being contested by appropriate proceedings in good faith or (ii) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and at all times maintain and preserve all property material to the
conduct of its business in good working order, ordinary wear and tear excepted,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 8.8 Financial Statements, Reports, Etc.

The Company shall furnish to each holder of Notes:

(a) not later than the earlier of (i) 120 days after the end of each fiscal year
of the Company and (ii) the date on which such corresponding financial
statements are delivered under any Material Credit Facility, a consolidated
balance sheet of the Company and its consolidated Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income, retained
earnings and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, prepared in accordance with GAAP, and accompanied by an opinion thereon
(without a “going concern” or similar qualification or exception and without any
qualification or exception as to the scope of the audit on which such opinion is
based) of independent public accountants of recognized national standing, which
opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances;

(b) not later than the earlier of (i) 75 days after the end of each of the first
three quarters of each fiscal year of the Company and (ii) the date on which
such corresponding financial statements are delivered under any Material Credit
Facility, a consolidated balance sheet of the Company and its consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of income for such quarter, for the portion of the Company’s fiscal
year ended at the end of such quarter, and the related consolidated statement of
cash flows for the portion of the Company’s fiscal year ended at the end of such
quarter, setting forth comparative figures for the corresponding date in the
previous year and period to the extent required in Form 10-Q, all certified
(subject to normal year-end adjustments and absence of footnotes) as to fairness
of presentation, GAAP and consistency by a Senior Financial Officer of the
Company;

 

15



--------------------------------------------------------------------------------

(c) simultaneously with any delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Senior
Financial Officer of the Company (i) setting forth in reasonable detail the
calculations required to establish whether the Company was in compliance with
the covenant contained in Section 8.6 on the date of such financial statements,
and (ii) stating whether any Default or Event of Default exists on the date of
such certificate and, if any Default or Event of Default then exists, setting
forth the details thereof and the action that the Company is taking or proposes
to take with respect thereto;

(d) forthwith upon becoming aware of the occurrence of any Default or Event of
Default, a certificate of a Senior Financial Officer of the Company setting
forth the details thereof and the action that the Company is taking or proposes
to take with respect thereto;

(e) promptly upon the filing thereof, copies of each final prospectus (other
than a prospectus included in any registration statement on Form S-8 or its
equivalent or with respect to a dividend reinvestment plan) and all reports on
Forms 10-K, 10-Q and 8-K and similar reports that the Company shall have filed
with the Commission, or any Governmental Authority succeeding to any of or all
the functions of the Commission;

(f) Employee Benefits Matters — promptly, and in any event within 5 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, the filing of any report or notice by the Company
or any ERISA Affiliate with the PBGC with respect to any reportable event, as
defined in section 4043(c) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof and that could reasonably be expected to have a Material Adverse
Effect;

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan if, in any such cases, such steps or action could reasonably
be expected to have a Material Adverse Effect;

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans.

 

16



--------------------------------------------------------------------------------

The financial statements, prospectuses and reports described in subsections (a),
(b) and (e) above will be deemed to have been delivered hereunder if publicly
available on the Commission’s EDGAR Database with respect to the Company or on
the Company’s website no later than the date specified for delivery of same
under subsection (a), (b) or (e), as applicable, above. The Company shall have
given each holder of a Note written notice, which may be by e-mail or in
accordance with Section 18, within two Business Days of such posting or filing
in connection with each delivery, provided further, that upon request of any
holder to receive paper copies of such forms, financial statements, other
information and Officer’s Certificates or to receive them by e-mail, the Company
will promptly e-mail them or deliver such paper copies, as the case may be, to
such holder.

Section 8.9 Insurance. The Company shall, and shall cause each of its
Subsidiaries to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Company
believes (in the good faith judgment of the management of the Company, as
applicable) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which the Company believes (in the good faith
judgment of management of the Company, as applicable) is reasonable and prudent
in light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Company believes (in the good faith
judgment of management of the Company, as applicable) is reasonable and prudent
in light of the size and nature of its business.

Section 8.10 Taxes, Etc. The Company shall, and shall cause each of its
Subsidiaries to, pay and discharge promptly when due all material taxes,
assessments and governmental charges imposed upon it or upon its income or
profits or in respect of its property, as well as all other material
liabilities, in each case before the same shall become delinquent or in default
and before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto shall, to the extent required by GAAP, have been set aside.
If a final company adjustment (“FPA”) occurs under the procedures of the
Bipartisan Budget Act of 2015 (the “2015 Act”), then the Company shall timely
elect to utilize the alternative procedure described in Code section 6226(a) (a
“Push Out Election”).

Section 8.11 Maintaining Records. The Company shall, and shall cause each of its
Subsidiaries to, maintain financial records in accordance with GAAP.

Section 8.12 Use of Proceeds. The Company shall not, and shall not cause or
permit any of its Subsidiaries to, use the proceeds of the Notes for purposes
other than for working capital and other general corporate purposes. The Company
will not, directly or, to the knowledge of the Company, indirectly, use the
proceeds of the Notes, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions. No part of the proceeds of the Notes will be used, directly, or to
the Company’s knowledge, indirectly, in violation of Anti-Corruption Laws or
applicable Sanctions.

Section 8.13 Transaction with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions (including the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length

 

17



--------------------------------------------------------------------------------

transaction with a Person not an Affiliate; provided that, the foregoing shall
not prohibit (i) payment of customary fees and reasonable out-of-pocket costs
to, and indemnities for the benefit of, directors, officers and employees of the
Company and its Subsidiaries in the ordinary course of business, (ii) services
(including asset replacement, operation, maintenance, and corporate support
services), to be provided by the Company to certain Affiliates at cost following
the InfraREIT Merger pursuant to the PUCT order in Docket No. 48929 (which
services, for the avoidance of doubt, may include selling or reselling goods or
services to Affiliates in compliance with PUCT rules or regulations) (iii)
corporate support services (as defined in 16 Texas Administrative Code
§25.272(c)(4)) provided to or from the Company or any Affiliate in compliance
with PUCT rules or regulations, and (iv) any other transaction pursuant to a
PUCT order or any law or regulation.

Section 8.14 Further Assurances. The Company shall take all actions necessary to
insure that the Collateral Agent, on behalf of the Secured Parties, has and
continues to have in all relevant jurisdictions duly and validly created,
attached and enforceable first priority Liens on the Mortgaged Property,
including perfected first-priority Liens (subject to Permitted Liens) in
accordance with the Deed of Trust. The Company shall cause the Obligations to
constitute direct senior secured obligations of the Company and to be senior in
right of payment and to rank senior in right of security (other than Permitted
Liens) with respect to the Mortgaged Property granted in the Deed of Trust to
all other Debt of the Company (other than the Obligations (as defined in the
Deed of Trust), with which it shall be pari passu in accordance with the terms
of the Deed of Trust).

Section 8.15 Economic Sanctions, Etc. The Company will not, and will not permit
any Controlled Entity to (a) own or control a Blocked Person or (b) directly or
indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if, to its knowledge, such investment, dealing or
transaction (i) would cause any holder of Notes or any affiliate of such holder
to be in violation of, or subject to sanctions under, any law or regulation
applicable to such holder, or (ii) is prohibited by or subject to sanctions
under any U.S. Economic Sanctions Laws.

Section 8.16 Reserved.

Section 8.17 Priority Debt. The Company will not at any time permit Priority
Debt to exceed the greater of 10% of the Company’s Net Tangible Assets or 10% of
Capitalization, as shown on the Company’s balance sheet most recently delivered
pursuant to Section 8.8(a) or Section 8.8(b).

Section 8.18 Visitation. The Company shall permit the representatives of each
holder of a Note that is an Institutional Investor:

(a) No Default or Event of Default — if no Default or Event of Default then
exists, at the expense of such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, all at such reasonable times and as often as may be
reasonably requested in writing; and

 

18



--------------------------------------------------------------------------------

(b) Default or Event of Default — if a Default or Event of Default then exists,
at the expense of the Company to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested, to the extent permitted by law or regulation.

Section 8.19 Line of Business. The Company will not engage in any business if,
as a result, the general nature of the business in which the Company would then
be engaged would be substantially changed from those of an electric transmission
and distribution company, including owning or operating equipment or facilities
to transmit and distribute electricity, and engaging in any other activities
related or incidental thereto or in anticipation thereof. Notwithstanding
anything to the contrary contained herein but subject to compliance with
Section 8.17, the Company shall be permitted to own, purchase and acquire equity
interests in, and make capital contributions and intercompany loans to
Subsidiaries.

Section 8.20 Sales of Assets, Etc. The Company will not make any Asset
Disposition unless:

(a) in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged;

(b) immediately after giving effect to the Asset Disposition, no Default or
Event of Default would exist; and

(c) the sum of the Disposition Value of the property subject to such Asset
Disposition, plus the aggregate Disposition Value of all other property that was
the subject of an Asset Disposition during the fiscal year in which such Asset
Disposition occurs would not exceed 10% of Consolidated Total Assets as of the
last day of the most recently ended fiscal quarter of the Company.

Notwithstanding the foregoing Section 8.20, if an Indebtedness Prepayment
Application and/or a Property Reinvestment Application has been made with
respect to all or a portion of the Net Proceeds Amount of any Asset Disposition
within one year after such Asset Disposition is consummated, then such Asset
Disposition shall be deemed not to be an Asset Disposition to the extent of such
Indebtedness Prepayment Application and/or Property Reinvestment Application for
the purpose of determining compliance of this Section 8.20 as of any date.

Notwithstanding anything to the contrary herein or in any other Note Document,
it is understood and agreed that the liens on and security interests in any
Mortgaged Property that is subject to an Asset Disposition permitted under
Section 8.20 shall be automatically released in accordance with the Deed of
Trust without the need for any further consent from, or action by, any holder of
Notes. In addition, in connection with any Asset Disposition permitted under
Section 8.20, each holder of notes hereby agrees to execute and/or deliver any
documents and/or take any other action reasonably requested by the Company to
further evidence or give effect to the release of liens on or security interests
in any Collateral that is subject to such Asset Disposition.

 

19



--------------------------------------------------------------------------------

Section 8.21 Restricted Payments. The Company will not, directly or indirectly,
make or declare any Distribution to its members unless such Distribution
complies with the Company’s limited liability company agreement in effect at the
time of such Distribution.

Section 8.22 Amendment to Deed of Trust. In the event the Company amends the
Deed of Trust after the date of the Closing in a manner that requires the
consent of Holders of Obligations (as defined in the Deed of Trust) pursuant to
Section 7.2 of the Deed of Trust, the Company agrees to use reasonable
commercial efforts to include an amendment to the definition of Additional
Obligations as provided in the Deed of Trust to read as set forth in Exhibit A.

Section 8.23 Termination of Liens. The Company shall within 30 days after the
date of Closing file the appropriate termination and release documents after
giving effect to the InfraREIT Merger in order to terminate all Liens securing
the Exchanged Notes. The Purchasers shall execute and deliver any termination
and release documents to be effective immediately following the Closing
reasonably requested by the Company (and at the Company’s cost and expense) to
the extent necessary in order to effect the termination of such Liens.

Section 9. Payment and Prepayment of the Notes.

Section 9.1 Maturity. On each Payment Date, the Company will prepay the
principal amounts set forth in the amortization schedule attached hereto as
Schedule 2(a), with respect to the Series A Notes, Schedule 2(b), with respect
to the Series B Notes, and Schedule 2(c), with respect to the Series C Notes (or
such lesser principal amount as shall then be outstanding) of the Notes at par
and without payment of the Make Whole Amount or any premium, provided that upon
any partial prepayment of any series of Notes pursuant to Sections 9.2, 9.5, 9.8
or 9.9, the principal amount of each required prepayment with respect to such
series of Notes shall be reduced in the same proportion as the aggregate unpaid
principal amount of such Notes is reduced as a result of the prepayment. The
entire unpaid principal balance of the Notes shall be due and payable on the
applicable Maturity Date with respect to such Notes.

Section 9.2 Optional Prepayments with Make-Whole Amount.

(a) The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, any series of Notes, at 100% of the
principal amount so prepaid, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 9.2 not less than ten days and not more than sixty days prior to the
date fixed for such prepayment unless the Company and the Required Holders agree
to another time period pursuant to Section 16. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of
such series of Notes to be prepaid on such date, the principal amount of each
Note of such series held by such holder to be prepaid (determined in accordance
with Section 9.3), and the interest to be paid on the prepayment date with
respect to such principal amount being prepaid, and shall be accompanied by a
certificate of a Senior Financial Officer as to the estimated Make-Whole Amount
(if any) for such series due in connection with such prepayment (calculated as
if the date of such notice were the date of the prepayment), setting forth the
details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date. Any notice of optional prepayment

 

20



--------------------------------------------------------------------------------

under this Section 9.2 may state that such prepayment shall be conditional upon
the receipt by the Company, on or prior to the date fixed for such prepayment,
of money sufficient to pay the principal of and premium, if any, and interest,
if any, on such Notes and that if such money shall not have been so received
such notice shall be of no force or effect and the Company shall not be required
to prepay such Notes. In the event that such notice of optional prepayment
contains such a condition and such money is not so received, the prepayment
shall not be made and within a reasonable time thereafter notice shall be given,
in the manner in which the notice of optional prepayment was given, that such
money was not so received and such prepayment was not required to be made, and
the Company shall promptly return to the Purchasers of the Notes to have been
redeemed any of such Notes which had been surrendered for payment upon such
redemption.

(b) Notwithstanding anything contained in this Section 9.2 to the contrary, if
and so long as any Default or Event of Default shall have occurred and be
continuing, any partial prepayment of the Notes pursuant to the provisions of
Section 9.2(a) shall be allocated among all of the Notes of all series of Notes
at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof.

Section 9.3 Allocation of Partial Prepayments. In the case of each partial
prepayment of a series of Notes pursuant to Section 9.2, the principal amount of
the Notes of such series to be prepaid shall be allocated among all of the Notes
of such series at the time outstanding in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof not theretofore called for
prepayment.

Section 9.4 Maturity; Surrender, Etc. In the case of each optional prepayment of
Notes of any series pursuant to this Section 9, the principal amount of each
Note to be prepaid shall, subject to the satisfaction of the conditions to such
prepayment, mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any from and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 9.5 Purchasers of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions (except to the extent necessary to reflect differences in interest
rates and maturities of the Notes of different series). Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment or prepayment of Notes
pursuant to this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

21



--------------------------------------------------------------------------------

Section 9.6 Payments Due on Non-Business Days. Anything in this Agreement or the
Notes to the contrary notwithstanding (but without limiting the requirement in
Section 9.4 that the notice of any optional prepayment specify a Business Day as
the date fixed for such prepayment), any payment of principal of or Make-Whole
Amount or interest on any Note that is due on a date other than a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; provided that if the maturity date of any Note is a
date other than a Business Day, the payment otherwise due on such Maturity Date
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

Section 9.7 Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 9.2.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor

 

22



--------------------------------------------------------------------------------

publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 9.4.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 9.2.

Section 9.8 Change in Control / Sanctions Event.

(a) Notice of Change in Control. The Company will, within five (5) days after
the occurrence of any Change in Control or Sanctions Event, give written notice
(the “Change in Control Notice”) of such Change in Control or Sanctions Event to
each holder of Notes. Such Change in Control Notice shall contain and constitute
an offer to prepay the Notes as described in Section 9.8(b) hereof and shall be
accompanied by the certificate described in Section 9.8(e).

(b) Offer to Prepay Notes. The offer to prepay Notes shall be an offer to
prepay, in accordance with and subject to this Section 9.8, all, but not less
than all, the Notes held by each holder on a date specified in such offer (the
“Proposed Prepayment Date”). Such Proposed Prepayment Date shall be not less
than 15 days and not more than 30 days after the date of such offer.

(c) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 9.8 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 9.8 shall be deemed to
constitute a rejection of such offer by such holder.

 

23



--------------------------------------------------------------------------------

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 9.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium unless a Sanctions Event has occurred, in
which case the Make Whole Amount shall be due and payable in connection with
such prepayment. The prepayment shall be made on the Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 9.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 9.8;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 9.8 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change in Control.

Section 9.9 Prepayment in Connection with Sales of Assets. (a) If the Company
wants to offer to prepay any series of Notes in connection with an Asset
Disposition pursuant to Section 8.20, the Company will give written notice
thereof to the holders of all outstanding Notes of such series, which notice
shall (i) refer specifically to Section 9.9 and describe in reasonable detail
the Asset Disposition giving rise to such offer to prepay the Notes,
(ii) specify the principal amount of each Note being offered to be prepaid,
(iii) specify a date not less than 30 days and not more than 60 days after the
date of such notice (the “Disposition Prepayment Date”) and specify the
Disposition Response Date (as defined below), and (iv) offer to prepay on the
Disposition Prepayment Date the amount specified in (ii) above with respect to
each Note together with interest accrued thereon to the Disposition Prepayment
Date. Each Noteholder shall notify the Company of such Noteholder’s acceptance
or rejection of such offer by giving written notice of such acceptance or
rejection to the Company (provided, however, that any Noteholder who fails to so
notify the Company shall be deemed to have rejected such offer) on a date at
least 5 days prior to the Disposition Prepayment Date (such date 5 days prior to
the Disposition Prepayment Date being the “Disposition Response Date”), and the
Company shall prepay on the Disposition Prepayment Date the amount specified in
(ii) above plus interest accrued thereon to the Disposition Prepayment Date, but
without Make-Whole Amount or other premium, with respect to each Note of such
series held by the Noteholders who have accepted such offer in accordance with
this Section 9.9.

(b) Notwithstanding anything contained in this Section 9.9 to the contrary, if
and so long as any Default or Event of Default shall have occurred and be
continuing, any partial prepayment of the Notes pursuant to the provisions of
Section 9.9(a) shall be allocated among all of the Notes of all series of Notes
at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof.

Section 10. Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) failure to pay any interest on any Note when it becomes due and payable and
continuance of such default for a period of 5 days; or

(b) failure to pay the principal of or Make-Whole Amount, if any, on any Note
when it becomes due and payable; or

 

24



--------------------------------------------------------------------------------

(c) the Company defaults in the performance of or compliance with any term
contained in Sections 8.2 and 8.6; or

(d) (x) the Company defaults in the performance of or compliance with any term
contained in Sections 8.4, 8.5, 8.8(d), 8.12, 8.13, 8.15, 8.17 and 8.21 and such
default continues unremedied for a period of five (5) Business Days or (y) the
Company defaults in the performance of or compliance with any other term
contained in this Agreement (other than a covenant or warranty a default in the
performance of which or breach of which is elsewhere in this Section 10
specifically addressed) and such default continues unremedied for a period of 30
days after the earlier of (i) a Responsible Officer obtaining actual knowledge
of such default and (ii) the Company receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 10(d)), unless the
Required Holders shall agree in writing to an extension of such period prior to
its expiration; provided, however, that the Required Holders shall be deemed to
have agreed to an extension of such period if corrective action is initiated by
the Company within such period and is being diligently pursued; or

(e) the entry by a court having jurisdiction in the premises of (1) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable Federal or State bankruptcy, insolvency, reorganization or
other similar law or (2) a decree or order adjudging the Company a bankrupt or
insolvent, or approving as properly filed a petition by one or more Persons
other than the Company seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under any applicable Federal or
State bankruptcy, insolvency or similar law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
for the Company or for any substantial part of its property, or ordering the
winding up or liquidation of its affairs, and any such decree or order for
relief or any such other decree or order shall have remained unstayed and in
effect for a period of 90 consecutive days; or

(f) the commencement by the Company of a voluntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Company to the entry of a decree or order for
relief in respect of the Company in a case or proceeding under any applicable
Federal or State bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
the Company, or the filing by the Company of a petition or answer or consent
seeking reorganization or relief under any applicable Federal or State
bankruptcy, insolvency, reorganization or similar law, or the consent by the
Company to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or similar official of the Company or of any substantial part of its property,
or the making by the Company of an assignment for the benefit of creditors, or
the admission by the Company in writing of its inability to pay its debts
generally as they become due, or the authorization of such action by the Board
of Directors; or

(g) the sale or transfer of all or any Material part of the Mortgaged Property
in foreclosure (or deed in lieu of foreclosure) of a Lien (other than Permitted
Liens) created or existing as an encumbrance on the Mortgaged Property securing
the Obligations or any other Secured Debt (other than Permitted Secured Debt);
or

 

25



--------------------------------------------------------------------------------

(h) any representation or warranty made or deemed made by the Company in or in
connection with the execution and delivery of this Agreement or the exchange of
the Notes made hereunder shall prove to have been untrue in any material respect
(without duplication of materiality qualifications otherwise set forth in such
representations and warranties) when so made, deemed made or furnished; or

(i) the Company or any Subsidiary thereof shall (i) fail to pay any principal of
or premium or make-whole amount or interest, regardless of amount, due in
respect of any Debt in a principal amount in excess of $100,000,000, when and as
the same shall become due and payable, subject to any applicable grace periods,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Debt if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Debt or a trustee on its or
their behalf to cause, such Debt to become accelerated or due prior to its
stated maturity; or

(j) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000,000 shall be rendered against the Company or any
Subsidiary thereof or any combination thereof (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and such judgment or
order shall remain undischarged or unstayed for a period of 60 days, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Company or any Subsidiary thereof to enforce any such judgment
or order; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under one or more Plans, determined in accordance
with Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (v) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (vi) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, (vii) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder, (viii) the Company or any
Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(ix) the Company or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (i) through
(ix) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect. As used in this
Section 10(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

 

26



--------------------------------------------------------------------------------

(l) any Security Document ceases to give the Collateral Agent perfected first
priority Liens (subject to Permitted Liens) purported to be created thereby in a
material portion of the Mortgaged Property, taken as a whole, for any reason
other than as expressly permitted hereunder or thereunder (including by
amendment, waiver and/or consent granted in accordance with the terms hereunder
or thereunder) or satisfaction in full of the Obligations; or any Note Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including by amendment, waiver
and/or consent granted in accordance with the terms hereunder or thereunder) or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Company contests in any manner the validity or enforceability of
any Note Document; or the Company denies that it has any further liability or
obligation under any Note Document or purports to revoke, terminate or rescind
any Note Document, other than, for each of the foregoing, as expressly permitted
hereunder or thereunder (including by amendment, waiver and/or consent granted
in accordance with the terms hereunder or thereunder) or satisfaction in full of
the Obligations.

Section 11. Remedies On Default, Etc.

Section 11.1 Acceleration.

(a) If an Event of Default with respect to the Company described in
Section 10(e) or (f) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 10(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

(d) Upon any Notes becoming due and payable under this Section 11.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued at the Default Rate) and (y) the Make-Whole
Amount determined in respect of such principal amount shall all be immediately
due and payable, in each and every case without presentment, demand, protest or
further notice, all of which are hereby waived. The Company acknowledges, and
the parties hereto agree, that each holder of a Note has the right to maintain
its investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances and does not constitute
payment of unaccrued future interest.

Section 11.2 Other Remedies. If any Default or Event of Default has occurred and
is continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 11.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

27



--------------------------------------------------------------------------------

Section 11.3 Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 11.1(b) or Section 11.1(c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of any Notes, all principal of and Make-Whole Amount, if any, on
any Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 16, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 11.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 11.4 No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 14, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 11, including reasonable attorneys’ fees, expenses and
disbursements.

Section 12. Registration; Exchange; Substitution of Notes.

Section 12.1 Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement or any other Note Document. Prior to due presentment for
registration of transfer, the Person(s) in whose name any Note(s) shall be
registered shall be deemed and treated as the owner and holder thereof for all
purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.

Section 12.2 Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 17(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at

 

28



--------------------------------------------------------------------------------

the Company’s expense (except as provided below), one or more new Notes of the
same series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1(a),
Schedule 1(b) or Schedule 1(c), as applicable. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 7.1. The transferee of any Note in
accordance with Section 12.1 shall have all rights, benefits and obligations of
the holders of such Note under the Note Documents as if such holder were an
original signatory hereto without any further action being required under the
Note Documents.

Section 12.3 Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 17(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer (as defined in Rule
144A of the Securities Act), such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof, within
ten Business Days thereafter, the Company at its own expense shall execute and
deliver, in lieu thereof, a new Note, dated and bearing interest from the date
to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

Section 13. Payments On Notes.

Section 13.1 Place of Payment. Subject to Section 13.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, NY at the principal office of JPMorgan Chase Bank,
N.A. in such jurisdiction. The Company may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

Section 13.2 Payment by Wire Transfer. The Company will pay all sums becoming
due on such Note for principal, Make-Whole Amount, if any, interest and all
other amounts becoming due hereunder by the method and at the address specified
for such purpose below such Purchaser’s name in Schedule B, or by such other
method or at such other address as such Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably

 

29



--------------------------------------------------------------------------------

promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company. Prior to any sale or other
disposition of any Note held by a Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 12.2. The
Company will afford the benefits of this Section 13.2 to any Institutional
Investor that is the direct or indirect transferee in accordance with
Section 12.1 of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 13.2.

Section 14. Expenses, Etc.

Section 14.1 Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Notes or any other Note Document (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Notes or any
other Note Document or in responding to any subpoena or other legal process or
informal investigative demand issued (i) in connection with this Agreement, the
Notes or any other Note Document, or (ii) by reason of being a holder of any
Note, (b) the costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of the Company or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes and any other Note Document and (c) the costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $3,500 per series of Notes. The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, (i) all claims in respect of any fees, costs or expenses, if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank deducts from any payment under such Note to
such holder or otherwise charges to a holder of a Note with respect to a payment
under such Note and (iii) any judgment, liability, claim, order, decree, fine,
penalty, cost, fee, expense (including reasonable attorneys’ fees and expenses)
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.

Section 14.2 Survival. The obligations of the Company under this Section 14 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes or any other Note Document,
and the termination of this Agreement.

 

30



--------------------------------------------------------------------------------

Section 15. Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Notes and the other Note Documents, the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of such Purchaser or any other holder of a Note; provided that, no
representation or warranty shall be deemed to be made as of any time other than
the date of execution and delivery of this Agreement, the Notes or the other
Note Documents, as applicable. All statements contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement or the other Note Documents shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes and any other Note Documents embody the
entire agreement and understanding between each Purchaser and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.

Section 16. Amendment and Waiver.

Section 16.1 Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes or any Default or Event of Default
may be waived (either retroactively or prospectively), only with the written
consent of the Company and the Required Holders, except that:

(a) no amendment or waiver of any of Section 1, 2, 3, 4, 5, 6, 7 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and

(b) no amendment or waiver may, without the written consent of each holder of
each Note at the time outstanding, (i) subject to Section 11 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole Amount,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver or the principal amount
of the Notes that the Purchasers are to receive in exchange for their Exchanged
Notes pursuant to Section 2 upon the satisfaction of the conditions to the
Closing that appear in Section 4 or (iii) amend any of Sections 9 (except as set
forth in the second sentence of Section 9.2), 10(a), 10(b), 11, 16 or 19.

Notwithstanding the foregoing, the Deed of Trust and any other Security Document
may be amended as provided in the Deed of Trust or such applicable Security
Document.

Section 16.2 Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 16
to each holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

 

31



--------------------------------------------------------------------------------

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
any Note unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of a Note even if such holder did not consent to
such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 16 by a holder of a Note that has transferred or has agreed to transfer
its Note to (i) the Company, (ii) any Subsidiary or any other Affiliate or
(iii) any other Person in connection with, or in anticipation of, such other
Person acquiring, making a tender offer for or merging with the Company and/or
any of its Affiliates (either pursuant to a waiver under Section 16.1 or
subsequent to Section 9.5 having been amended pursuant to Section 16.1), in each
case in connection with such consent, shall be void and of no force or effect
except solely as to such holder, and any amendments effected or waivers granted
or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

Section 16.3 Binding Effect, Etc.. Any amendment or waiver consented to as
provided in this Section 16 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and any holder of a Note and no delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note.

Section 16.4 Notes Held by Company, Etc.. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or the Notes to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by the Company or any
of its Affiliates shall be deemed not to be outstanding.

Section 17. Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by facsimile or telecopy if the sender on the same day sends a
confirming copy of such notice by an internationally recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by an internationally
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

 

32



--------------------------------------------------------------------------------

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 17 will be deemed given only when actually received.

Section 18. Reproduction of Documents.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 18 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

Section 19. Confidential Information.

For the purposes of this Section 19, “Confidential Information” means
Information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, provided that such term does not include information
that (a) other than as a result of disclosure by any other Purchaser or its
employees or agents in violation of this Section 19, was publicly known or
otherwise known to such Purchaser prior to the time of such disclosure,
(b) other than as a result of disclosure by any other Purchaser or its employees
or agents in violation of this Section 19, subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, or (c) other than as a result of disclosure by any other
Purchaser or its employees or agents in violation of this Section 19, otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary. “Information” means information concerning the Company or its
Subsidiaries, irrespective of its source or form of communication, furnished by
or on behalf of the Company or any of its Subsidiaries, including without
limitation notes, analyses, compilations, studies or other documents or records
prepared by any Purchaser, which contain or reflect or were generated from
information supplied by or on behalf of the Company or its Subsidiaries. Each
Purchaser will use the Confidential Information solely for purposes pertinent to
such Purchaser’s evaluation, holding, monitoring, enforcement, permitted
transfers and uses ancillary to the foregoing, all in respect of the Notes, and
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 19,

 

33



--------------------------------------------------------------------------------

(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 19), (v) any Person from
which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 19), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any other
Note Document. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 19 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 19.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement or any other Note Document, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 19, this
Section 19 shall not be amended thereby and, as between such Purchaser or such
holder and the Company, this Section 19 shall supersede any such other
confidentiality undertaking.

Section 20. Substitution of Purchaser.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 7.1. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 20),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 20), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of Notes under this Agreement.

 

34



--------------------------------------------------------------------------------

Section 21. Miscellaneous.

Section 21.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 21.2 Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement (including
Section 8 and the definition of “Indebtedness”), any election by the Company to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

Section 21.3 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 21.4 Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Section 21.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 21.6 Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 21.7 Specific Performance. It is understood and agreed by the parties to
this Agreement that money damages may not be a sufficient remedy for a beach of
this Agreement by any party hereto and each non-breaching party shall be
entitled to seek specific performance and injunctive or other equitable relief
(including reasonable and documented attorneys’ fees and costs) as a remedy with
respect to any such breach, without the necessity of proving the inadequacy of
money damages as a remedy.

 

35



--------------------------------------------------------------------------------

Section 21.8 Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 21.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 17 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 21.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

Section 21.9 Indemnification. The Company shall pay, indemnify and save harmless
each holder of Notes that has notified the Company in writing no later than five
Business Days after the date of this Agreement that it elects to be a
beneficiary of the indemnity set forth in this Section 21.9 (each such holder,
an “Electing Noteholder”) from and against any and all liabilities, costs and
expenses, claims, demands or judgments arising from or in connection with any
income tax owed by an Electing Noteholder as a result of the issuance of new
Notes by the Company in exchange for the Notes originally issued by SDTS
constituting a taxable event for income tax purposes. The indemnification
contained in this Section 21.9 shall survive the payment or transfer of any Note
and the termination of the Agreement. Ordinarily, holders of Notes that
purchased the Notes originally issued by SDTS at par will not recognize gain or
loss for U.S. federal income tax purposes on the exchange of the original Notes
for the new Notes. If a Purchaser becomes an Electing Noteholder, the Company,
in its sole discretion at any time prior to the Closing, may by written notice
to such Electing Noteholder exclude such Electing Noteholder from the Closing,
whereupon such Electing Noteholder’s Exchanged Notes shall remain outstanding in
accordance with their terms and not be exchanged for Notes and such Electing
Noteholder shall have no further rights and obligations under this Agreement.

* * * * *

 

 

36



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:   /s/ Kevin R. Fease  
Name: Kevin R. Fease   Title: Vice President and Treasurer

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:   /s/ Richard Carrell   Name:
Richard Carrell   Title: Vice President   PRUCO LIFE INSURANCE COMPANY By:   /s/
Richard Carrell   Name: Richard Carrell   Title: Vice President   PRUDENTIAL
RETIREMENT INSURANCE AND ANNUITY COMPANY   By: PGIM, Inc., as investment manager
By:   /s/ Richard Carrell   Name: Richard Carrell   Title: Vice President

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2009 STDS Amendment” is that certain Consent and Sixth Amendment to Note
Purchase Agreement, dated as of December 21, 2018, by and among SDTS and the
Purchasers party thereto.

“2010 STDS Amendment” is that certain Consent and Sixth Amendment to Note
Purchase Agreement, dated as of December 21, 2018, by and among SDTS and the
Purchasers party thereto.

“2015 Act” is defined in Section 8.10.

“Affiliate” (a) has the meaning assigned thereto in Rule 501(b) under the
Securities Act for purposes of Section 6 and (b) for all other purposes
hereunder, means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction applicable to the Company or any of its Subsidiaries regarding
bribery or any other corrupt activity.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction applicable to the Company or any of its Subsidiaries
regarding money laundering, drug trafficking, terrorist-related activities or
other money laundering predicate crimes.

“Asset Disposition” means any Transfer except:

(a) any Transfer from the Company or any Subsidiary to the Company or any
Subsidiary;

(b) any Transfer made in the ordinary course of business and involving only
inventory or any other property that is either (1) held for lease or sale or
(2) worn-out, obsolete, surplus or no longer required in the operation of the
business of the Company or any of its Subsidiaries;

 

Schedule A - 1



--------------------------------------------------------------------------------

(c) any Transfer or series of related Transfers involving property or assets
having a Disposition Value of less than $20,000,000; and

Dispositions permitted by Section 8.5, Liens permitted by Section 8.4,
Distributions permitted by Section 8.21 and capital contributions to
Subsidiaries permitted by Section 8.19.

“Asset Exchange” means the transactions set forth in the Exchange Agreement,
pursuant to which certain assets will be exchanged between SDTS and SU, with
such exchange effectuated pursuant to a joint survivor merger of SDTS and SU,
and with both entities surviving the merger.

“Authorized Officer” means the Chief Executive Officer, the Chief Financial
Officer, any Vice President, the Treasurer, the Secretary, any Assistant
Treasurer, any Assistant Secretary or any other officer, manager or agent of the
Company duly authorized pursuant to a Board Resolution to act in respect of
matters relating to this Agreement.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Board of Directors” means either the board of directors, board of managers or
similar governing body of the Company or any committee thereof duly authorized
to act in respect of matters relating to this Agreement.

“Board Resolution” means a copy of a resolution certified by the Secretary, an
Assistant Secretary or an Authorized Officer of the Company to have been duly
adopted by the Board of Directors and to be in full force and effect on the date
of such certification, and delivered to the Purchasers.

“BONY” means The Bank of New York Mellon Trust Company, N.A. (as successor to
The Bank of New York Mellon, formerly The Bank of New York).

“Business Day” means (a) for the purposes of Section 9.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Dallas, Texas are required or
authorized to be closed.

“Called Principal” is defined in Section 9.7.

“Capitalization” means the total of all the following items appearing on, or
included in, the Company’s unconsolidated balance sheet: (a) liabilities for
indebtedness maturing more than 12 months from the date of determination, and
(b) membership interests, common stock, common stock expense, accumulated other
comprehensive income or loss, preferred stock, preference stock, premium on
common stock and retained earnings (however the foregoing may be designated),
less, to the extent not otherwise deducted, the cost of shares of the Company’s
capital stock held in the Company’s treasury, if any. Capitalization shall be
determined in accordance with generally accepted accounting principles and
practices applicable to the type of business in which the Company is engaged,
and may be determined as of the date not more than 60 days prior to the
happening of the event for which the determination is being made.

 

Schedule A - 2



--------------------------------------------------------------------------------

“Capitalized Lease Liabilities” means the amount, if any, shown as liabilities
on the Company’s unconsolidated balance sheet for capitalized leases of electric
transmission and distribution property not owned by the Company, which amount
shall be determined in accordance with generally accepted accounting principles
and practices applicable to the type of business in which the Company is
engaged.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participation, patronage capital or other
equivalents of or interest in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.

“CEII” means Critical Energy Infrastructure Information pursuant to, and as
defined under, 18 C.F.R. § 388.113(c)(2).

“Change in Control” means, and shall be deemed to have occurred, if any Person
or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act),
other than one or more Permitted Holders, shall at any time have acquired direct
or indirect beneficial ownership of a percentage of the voting power of the
outstanding Voting Shares of the Company that exceeds 35% thereof, unless one or
more Permitted Holders has, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election at least a
majority of the non-independent members of the board of directors of the
Company.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations promulgated thereunder from time to time.

“Collateral Agent” means BONY, acting in its capacity as collateral agent and
trustee under the Deed of Trust.

“Commission” means the Securities and Exchange Commission.

“Company” means Oncor Electric Delivery Company LLC, a Delaware limited
liability company, or any successor that becomes such in the manner prescribed
in Section 8.5.

“Confidential Information” is defined in Section 19.

“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Subsidiaries which would be shown on a consolidated balance sheet of the
Company and its Subsidiaries as of such time prepared in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

Schedule A - 3



--------------------------------------------------------------------------------

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.

“corporation” means a corporation, association, company, limited liability
company, partnership, limited partnership, joint stock company or business
trust, and references to “corporate” and other derivations of “corporation”
herein shall be deemed to include appropriate derivations of such entities.

“Debt”, with respect to any Person, means (a) indebtedness of such Person for
borrowed money evidenced by a bond, debenture, note or other written instrument
or agreement by which such Person is obligated to repay such borrowed money,
(b) any guaranty by such Person of any such indebtedness of another Person, and
(c) any Capitalized Lease Liabilities of the Company. “Debt” does not include,
among other things, (w) indebtedness of such Person under any installment sale
or conditional sale agreement or any other agreement relating to indebtedness
for the deferred purchase price of property or services, (x) any trade
obligation (including obligations under power or other commodity purchase
agreements and any hedges or derivatives associated therewith), or other
obligations of such Person in the ordinary course of business, (y) obligations
of such Person under any lease agreement that are not Capitalized Lease
Liabilities, or (z) any Liens securing indebtedness, neither assumed nor
guaranteed by the Company nor on which it customarily pays interest, existing
upon real estate or rights in or relating to real estate acquired by the Company
for substation, transmission line, transportation line, distribution line or
right of way purposes.

“Debt Ratings” means the ratings (whether explicit or implied) assigned by S&P
and Moody’s to the senior secured non-credit enhanced long term debt of the
Company.

“Deed of Trust” means the Deed of Trust, Security Agreement and Fixture Filing,
dated as of May 15, 2008, by the Company, to and for the benefit of the
Collateral Agent, as amended or otherwise modified from time to time.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum that is the greater of
(a) 2.00% above the rate of interest stated in clause (a) of the first paragraph
of the Notes or (b) 2.00% over the rate of interest publicly announced by Wells
Fargo Bank, N.A. in New York, New York as its “base” or “prime” rate.

“Discounted Value” is defined in Section 9.7.

“Disposition Value” means, at any time, with respect to any property

(a) in the case of property that does not constitute Subsidiary Stock, the book
value thereof, valued at the time of such disposition in good faith by the
Company, and

(b) in the case of property that constitutes Subsidiary Stock, an amount equal
to (x) the book value of all assets of the Subsidiary that issued such
Subsidiary Stock multiplied by (y) the percentage of all of the outstanding
Capital Stock of such Subsidiary represented by such Subsidiary Stock subject to
an Asset Sale (assuming, in making such calculations, that all Securities
convertible into such Capital Stock are so converted and giving full effect to
all transactions that would occur or be required in connection with such
conversion), determined at the time of the disposition thereof, in good faith by
the Company.

 

Schedule A - 4



--------------------------------------------------------------------------------

“Distributions” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Capital Stock or on account of any return of capital to
such Person’s stockholders, partners or members (or the equivalent Person
thereof) as such, or any option, warrant or other right to acquire any such
dividend or other distribution or payment.

“Electric Utility Property” means any facilities, machinery, equipment and
fixtures for the transmission and distribution of electric energy, including
switchyards, towers, substations, transformers, poles, lines, cable, conduits,
ducts, conductors, meters, regulators and all other property of the Company,
real or personal, or improvements, extensions, additions, renewals or
replacements of the foregoing, in each case used or useful or to be used in or
in connection with the business of transmitting and distributing electric
energy, whether owned by the Company at the Closing or hereafter acquired (other
than Excepted Property with respect to all of the property described in this
definition).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 10.

“Excepted Property” means:

(a) all cash on hand or in banks or other financial institutions, deposit
accounts, securities accounts, shares of stock, interests in business trusts,
general or limited partnerships or limited liability companies, bonds, notes,
other evidences of indebtedness and other securities, security entitlements and
investment property, of whatsoever kind and nature, not hereafter paid or
delivered to, deposited with or held by the Collateral Agent hereunder or
required so to be;

(b) all contracts, leases, operating agreements and other agreements of
whatsoever kind and nature; all contract rights, bills, notes and other
instruments and chattel paper (except to the extent that any of the same
constitute securities, security entitlements or investment property, in which
case they are separately excepted under clause (a) above); all revenues, income
and earnings, all accounts, accounts receivable, rights to payment, payment
intangibles and unbilled revenues, transition property, and all rents, tolls,
issues, product and profits, claims, credits, demands and judgments; all
governmental and other licenses, permits, franchises, consents and allowances;
all patents, patent licenses and other patent rights, patent applications, trade
names, trademarks, copyrights and other intellectual property; and all claims,
credits, choses in action, commercial tort claims and other intangible property
and general intangibles including, but not limited to, computer software;

 

Schedule A - 5



--------------------------------------------------------------------------------

(c) all automobiles, buses, trucks, truck cranes, tractors, trailers and similar
vehicles and movable equipment; all rolling stock, rail cars and other railroad
equipment; all vessels, boats, barges, and other marine equipment; all
airplanes, helicopters, aircraft engines and other flight equipment; all parts,
accessories and supplies used in connection with any of the foregoing; and all
personal property of such character that the perfection of a security interest
therein or other Lien thereon is not governed by the Uniform Commercial Code as
in effect in the jurisdiction in which such property is located;

(d) all goods, stock in trade, wares, merchandise and inventory held for the
purpose of sale or lease in the ordinary course of business; all materials,
supplies, inventory and other items of personal property which are consumable
(otherwise than by ordinary wear and tear) in their use in the operation of the
Electric Utility Property; all fuel, including nuclear fuel, whether or not any
such fuel is in a form consumable in the operation of the Electric Utility
Property, including separate components of any fuel in the forms in which such
components exist at any time before, during or after the period of the use
thereof as fuel; all hand and other portable tools and equipment; all furniture
and furnishings; and computers and data processing, data storage, data
transmission, telecommunications and other facilities, equipment and apparatus,
which, in any case, are used primarily for administrative or clerical purposes
or are otherwise not necessary for the operation or maintenance of the Electric
Utility Property;

(e) all coal, lignite, ore, gas, oil and other minerals and all timber, and all
rights and interests in any of the foregoing, whether or not such minerals or
timber shall have been mined or extracted or otherwise separated from the land;
and all electric energy and capacity, gas (natural or artificial), steam, water
and other products generated, produced, manufactured, purchased or otherwise
acquired by the Company;

(f) all real property, leaseholds, gas rights, wells, gathering, tap or other
pipe lines, or facilities, equipment or apparatus, in any case used or to be
used primarily for the production or gathering of natural gas;

(g) all property which is the subject of a lease agreement designating the
Company as lessee and all right, title and interest of the Company in and to
such property and in, to and under such lease agreement, whether or not such
lease agreement is intended as security;

(h) all property located outside of the State of Texas;

(i) any and all property and plants used by the Company in the generation of
electricity; and

(j) all property not acquired or constructed by the Company for use in its
electric transmission and distribution business.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Documents” means all forms, reports, statements, certifications,
schedules and other documents (including all exhibits, amendments and
supplements thereto) filed by the Company with the Commission from and after
January 1, 2018 up to and including the date of the Closing.

 

Schedule A - 6



--------------------------------------------------------------------------------

“Exchange Agreement” means the Agreement and Plan of Merger dated as of
October 18, 2018, by and among SDTS, SU and the Company, as may be amended from
time to time in accordance with its terms.

“Exchanged Notes” is defined in Section 2.

“Fair Market Value” has the meaning assigned to “Fair Value” in the Deed of
Trust.

“Fair Value”, with respect to property, means the fair value of such property as
may be determined by reference to (a) the amount which would be likely to be
obtained in an arm’s-length transaction with respect to such property between an
informed and willing buyer and an informed and willing seller, under no
compulsion, respectively, to buy or sell, (b) the amount of investment with
respect to such property which, together with a reasonable return thereon, would
be likely to be recovered through ordinary business operations or otherwise,
(c) the cost, accumulated depreciation, and replacement cost with respect to
such property and/or (d) any other relevant factors; provided, however, that the
Fair Value of property shall be determined without deduction for any Liens on
such property. Fair Value may be determined, without physical inspection, by the
use of accounting and engineering records and other data maintained by the
Company or otherwise available to the Expert certifying the same.

“FATCA” means Sections 1471 through 1474 of the Code, as amended, any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as may be amended.

“Financial Statements” means the financial statements of the Company delivered
to the Commission on Form 10-K in respect of the fiscal year ended December 31,
2018.

“FPA” is defined in Section 8.10.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means the government of the United States or of any
State or Territory thereof or of the District of Columbia or of any county,
municipality or other political subdivision of any thereof, or any department,
agency, authority or other instrumentality of any of the foregoing.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 12.1,
provided, however, that if such Person is a nominee, then for the purposes of
Section 11, and 17 and any related definitions in this Schedule A, “holder”
shall mean the beneficial owner of such Note whose name and address appears in
such register.

“Indebtedness Prepayment Application” means, with respect to any Transfer of
property constituting an Asset Disposition, the application by the Company or
any Subsidiary of cash in an amount equal to the Net Proceeds Amount (or portion
thereof) with respect to such Asset Disposition (or, with respect to the Notes
issued hereunder, an offer by the Company or any Subsidiary to apply such Net
Proceeds Amount (or portion thereof), regardless of

 

Schedule A - 7



--------------------------------------------------------------------------------

whether such offer is accepted) to repay or retire Permitted Secured Debt;
provided, that with respect to any such revolving Permitted Secured Debt, the
amount of the Indebtedness Prepayment Application with respect thereto shall be
deemed to be equal to the amount of any such repayment or retirement to the
extent that there has been a commitment reduction in respect thereof; provided
further that in the course of making the initial application (or initial offer
in respect of such application) the Company shall (i) offer to prepay each
outstanding Note in accordance with Section 9.9 in a principal amount which is
at least equal to the Ratable Portion for such Note (the “Initial Offer”) and
(ii) for those holders of Notes who have accepted the Initial Offer, offer to
prepay the outstanding Notes of each such holder in a principal amount which is
at least equal to such holder’s pro rata portion (determined based on the
aggregate amount of Notes held by such holder that were accepted by such holder
to be prepaid pursuant to the Initial Offer) of the amount offered to be prepaid
pursuant to the Initial Offer that has been rejected by the other holders (the
“Additional Offer”), such Additional Offer to provide at least 3 days to accept
or reject such Additional Offer. Failure to respond shall constitute a rejection
of such Additional Offer. “Ratable Portion” for any Note means an amount equal
to the product of (x) the Net Proceeds Amount (or portion thereof) being so
applied to the payment of Permitted Secured Debt multiplied by (y) a fraction
the numerator of which is the outstanding principal amount of such Note and the
denominator of which is the aggregate principal amount of Permitted Secured Debt
of the Company and its Subsidiaries outstanding at such time; provided that the
outstanding principal amount of any revolving Permitted Secured Debt will not be
included in such denominator except to the extent an Indebtedness Prepayment
Application is being made with respect thereto in accordance with the preceding
sentence.

“Indentures” means, collectively, (a) the Indenture and Deed of Trust, dated as
of May 1, 2002, between the Company and BONY and (b) the Indenture (For
Unsecured Debt Securities), dated as of August 1, 2002, between the Company and
BONY, in each case as supplemented or otherwise modified from time to time.

“Independent Expert” shall have the meaning set forth in the Indentures.

“Independent Expert’s Certificate” means a certificate signed by an Independent
Expert in the form delivered to the trustees under the Indentures.

“InfraREIT” means InfraREIT, Inc., a Maryland corporation.

“InfraREIT Merger” means the transactions set forth in the Merger Agreement
pursuant to which the parties thereto will effect a business combination, as
more specifically described in the Merger Agreement, through (a) a merger of
InfraREIT with and into Merger Sub, with Merger Sub being the surviving entity,
(b) a contribution by such surviving entity of a 1% limited partnership interest
in InfraREIT Partners to an affiliate of the Company, and (c) immediately
following the consummation of such merger and contribution, a merger of Merger
Partnership with and into InfraREIT Partners, with InfraREIT Partners being the
surviving entity.

“InfraREIT Partners” means InfraREIT Partners, LP, a Delaware limited
partnership and Subsidiary of InfraREIT and after the Merger Closing Date, Oncor
NTU Partnership, LP, a Delaware limited partnership.

 

Schedule A - 8



--------------------------------------------------------------------------------

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“IRS” means the Internal Revenue Service.

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, easement, lease, reservation, restriction, servitude, charge or
similar right and any other lien of any kind, including, without limitation, any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any defect, irregularity, exception or limitation in record title.

“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of the Company, dated as of March 9, 2018.

“Make-Whole Amount” is defined in Section 9.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, or (c) the validity or
enforceability of this Agreement or the Notes.

“Material Credit Facility” means a debt facility or indenture with banks or
other institutional lenders providing for revolving credit loans, term loans,
notes issuances or letters of credit, in each case with a principal amount not
less than $350,000,000.

“Maturity Date” is defined in the first paragraph of each Note.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
October 18, 2018, by and among the Company, Merger Sub, Merger Partnership,
InfraREIT, and InfraREIT Partners, as may be amended from time to time in
accordance with its terms.

“Merger Closing Date” means the Closing Date as defined in the Merger Agreement.

“Merger Partnership” means Oncor T&D Partners, LP, a Delaware limited
partnership and a wholly-owned indirect Subsidiary of the Company.

“Merger Sub” means 1912 Merger Sub LLC, a Delaware limited liability company and
a wholly-owned Subsidiary of the Company and after the Merger Closing Date,
Oncor NTU Holdings Company LLC, a Delaware limited liability company.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Property” has the meaning given to it in the Deed of Trust.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

Schedule A - 9



--------------------------------------------------------------------------------

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Net Proceeds Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of

(a) the aggregate amount of the consideration (if not cash, valued at the Fair
Market Value of such consideration at the time of the consummation of such
Transfer) allocated to such Person in respect of such Transfer, net of any
applicable taxes incurred in connection with such Transfer, minus

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.

“Net Tangible Assets” means the amount shown as total assets on the Company’s
unconsolidated balance sheet, less (a) intangible assets including, but without
limitation, such items as goodwill, trademarks, trade names, patents,
unamortized debt discount and expense and other regulatory assets carried as
assets on the Company’s unconsolidated balance sheet, and (b) appropriate
adjustments, if any, on account of minority interests. Net Tangible Assets shall
be determined in accordance with generally accepted accounting principles and
practices applicable to the type of business in which the Company is engaged.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Non-U.S. Purchaser” means a Purchaser (or holder of a Note) that is not a
“United States person” (as defined in Section 7701(a)(30) of the Code).

“Note Documents” means this Agreement, the Notes, the Security Documents, all
documents evidencing or securing the Obligations and all documents, instruments
and agreements executed by the Company from time to time in connection with any
of the foregoing, together with any amendment, waiver, supplement or other
modification to any of the foregoing.

“Notes” is defined in Section 1.

“NPAs” means (a) this Agreement and (b) each other note purchase agreement
between the Company and the holder of Prior Notes, providing for the exchange of
such Prior Notes to the extent set forth therein.

“Obligation” any principal, Make-Whole Amount, if any, interest, penalties,
fees, charges, expenses, indemnifications, reimbursement obligations, damages,
guarantees, and other liabilities or amounts payable pursuant to the terms of
this Agreement, any Note or any of the Note Documents owed by the Company to the
Collateral Agent or to the holders of the Notes.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

Schedule A - 10



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate signed by an Authorized Officer of
the Company and delivered to the Purchasers.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company, and who shall be acceptable to the Required Holders.

“Payment Date” means, with respect to each series of Notes, June 30, 2019 and
the 30th day of September, December, March and June thereafter up to the
Maturity Date of such series of Notes, and the Maturity Date of such series of
Notes.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority, provided that interests or estates in real property
shall not be considered Permits.

“Permitted Holders” means any of (i) Sempra Energy or any of its Affiliates,
(ii) Texas Transmission or any of its Affiliates or (iii) any member of, or
other investor in, Texas Transmission or any of its Affiliates, or any
investment fund or vehicle managed, sponsored or advised by any such member or
investor, and any Affiliate of or successor to any such investment fund or
vehicle.

“Permitted Lien” has the meaning given to it in the Deed of Trust.

“Permitted Secured Debt” means, as of any particular time, any of the following:

(a) the securities issued under the Indentures and the NPAs at or prior to the
Closing;

(b) Secured Debt which matures less than one year from the date of the issuance
or incurrence thereof and is not extendible at the option of the issuer; and any
refundings, refinancings and/or replacements of any such Secured Debt by or with
similar Secured Debt which matures less than one year from the date of such
refunding, refinancing and/or replacement and is not extendible at the option of
the issuer;

(c) Secured Debt secured by Purchase Money Liens or any other Liens existing or
placed upon property at the time of, or within one hundred eighty (180) days
after, the acquisition thereof by the Company, and any refundings, refinancings
and/or replacements of any such Secured Debt; provided, however, that no such
Purchase Money Lien or other Lien shall extend to or cover any property of the
Company other than (x) the property so acquired and improvements, extensions and
additions to such property and renewals, replacements and substitutions of or
for such property or any part or parts thereof and (y) with respect to Purchase
Money Liens, other property subsequently acquired by the Company;

(d) Secured Debt relating to governmental obligations the interest on which is
not included in gross income for purpose of federal income taxation pursuant to
Section 103 of the Code, for the purpose of financing or refinancing, in whole
or in part, costs of acquisition or construction of property to be used by the
Company, to the extent that the Lien which secures such Secured Debt is required
either by applicable law or by the issuer of such governmental obligations or is
otherwise necessary in order to establish or maintain such exclusion from gross
income; and any refundings, refinancings and/or replacements of any such Secured
Debt by or with similar Secured Debt;

 

Schedule A - 11



--------------------------------------------------------------------------------

(e) Secured Debt (x) which is related to the construction or acquisition of
property not previously owned by the Company or (y) which is related to the
financing of a project involving the development or expansion of property of the
Company and (z) in either case, the obligee in respect of which has no recourse
to the Company or any property of the Company other than the property
constructed or acquired with the proceeds of such transaction or the project
financed with the proceeds of such transaction (or the proceeds of such property
or such project); and any refundings, refinancings and/or replacements of any
Secured Debt by or with Secured Debt described in clause (z) above; and

(f) in addition to the Permitted Secured Debt described in clauses (a) through
(e) above, Secured Debt not otherwise so permitted under this definition in an
aggregate principal amount not exceeding the greater of 10% of the Company’s Net
Tangible Assets or 10% of Capitalization, as shown on the Company’s balance
sheet most recently delivered pursuant to Section 8.8(a) or Section 8.8(b).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Prior Notes” means (a) the Exchanged Notes and (b) the 3.86% Senior Notes,
Series A due December 3, 2025, and Series B due January 14, 2026 each issued by
SDTS.

“Priority Debt” means the sum of all Debt of Subsidiaries (excluding Debt of any
Subsidiary owing to the Company or any other Subsidiary).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Reinvestment Application” means, with respect to any Transfer of
property constituting an Asset Disposition, the application of all or any
portion of the Net Proceeds Amount with respect to such Transfer to the
acquisition by the Company or any of its Subsidiaries of assets to be used in
the principal business of the Company or any of its subsidiaries. For avoidance
of doubt, to the extent consideration received by the Company or any of its
Subsidiaries in an Asset Disposition is not cash, the Net Proceeds Amount in
respect of such consideration received shall be considered a Property
Reinvestment Application.

 

Schedule A - 12



--------------------------------------------------------------------------------

“PUCT” means the Public Utility Commission of Texas.

“Purchase Money Lien” means, with respect to any property being acquired by the
Company, a Lien on such property which

(a) is taken or retained by the transferor of such property to secure all or
part of the purchase price thereof;

(b) is granted to one or more Persons other than the transferor which, by making
advances or incurring an obligation, give value to enable the grantor of such
Lien to acquire rights in or the use of such property;

(c) is held by a trustee or agent for the benefit of one or more Persons
described in clause (a) and/or (b) above, provided that such Lien may be held,
in addition, for the benefit of one or more other Persons which shall have
theretofore given, or may thereafter give, value to or for the benefit or
account of the grantor of such Lien for one or more other purposes; or

(d) otherwise constitutes a purchase money mortgage or a purchase money security
interest under applicable law;

and, without limiting the generality of the foregoing, for purposes of this
Agreement, the term Purchase Money Lien shall be deemed to include any Lien
described above whether or not such Lien (x) shall permit the issuance or other
incurrence of additional indebtedness secured by such Lien on such property,
(y) shall permit the subjection to such Lien of additional property and the
issuance or other incurrence of additional indebtedness on the basis thereof
and/or (z) shall have been granted prior to the acquisition of such property,
shall attach to or otherwise cover property other than the property being
acquired and/or shall secure obligations issued prior and/or subsequent to the
issuance of the obligations delivered in connection with such acquisition.

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 12.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 12.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Push Out Election” is defined in Section 8.10.

“Reinvestment Yield” is defined in Section 9.7.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Remaining Average Life” is defined in Section 9.7.

“Remaining Scheduled Payments” is defined in Section 9.7.

 

Schedule A - 13



--------------------------------------------------------------------------------

“Required Holders” means at any time the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Required Permit” means all governmental and third party Permits, patents,
copyright, proprietary software, service marks, trademarks and trade names, or
rights thereto, that are material to the ownership, leasing, operating and
maintenance of the Electric Utility Property.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“S&P” means Standard & Poor’s Ratings Services (a division of The McGraw-Hill
Companies, Inc.).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by OFAC or the U.S.
Department of State.

“Sanctions Event” means (a) the Company or any Controlled Entity becomes
(including by virtue of being owned or controlled by a Blocked Person) a Blocked
Person or (b) the Company directly or indirectly has any investment in or
engages in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder of Notes or any
affiliate of such holder to be in violation of, or subject to sanctions under,
any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions Laws.

“SDTS” means Sharyland Distribution & Transmission Services, L.L.C., a Texas
limited liability company and after the Merger Closing Date, Oncor Electric
Delivery Company NTU LLC, a Delaware limited liability company.

“Secured Debt” means Debt created, issued, incurred or assumed by the Company
which is secured by a Lien upon any property (other than Excepted Property) of
the Company, real, personal or mixed, of whatever kind or nature and wherever
located. Any Capitalized Lease Liabilities of the Company will be deemed to be
Debt secured by a Lien on the Company’s property.

“Secured Parties” means the Collateral Agent, the holders of the Notes and the
other Secured Parties (as defined in the Collateral Agency Agreement) from time
to time.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security Documents” means the Deed of Trust and any other security documents,
financing statements and the like filed or recorded in connection with the
foregoing.

“Sempra Energy” means Sempra Energy, a California corporation.

 

Schedule A - 14



--------------------------------------------------------------------------------

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“series” means any series of Notes issued pursuant to this Agreement.

“Settlement Date” is defined in Section 9.7.

“Significant Subsidiary” means at any time, any Subsidiary of the Company that
as of such time has total assets in excess of 10% of the total assets of the
Company and its consolidated Subsidiaries.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“SU” means Sharyland Utilities, L.P., a Texas limited partnership.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Substitute Purchaser” is defined in Section 20.

“Successor Company” is defined in Section 8.5(a)(1).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“TDC” means Transmission and Distribution Company, L.L.C., a Texas limited
liability company and after the Merger Closing Date, Oncor NTU Intermediate
Company LLC, a Delaware limited liability company.

“TDC Amendment” means that certain Consent and Fourth Amendment, dated as of
December 21, 2018, by and among TDC and the Purchasers party thereto.

“Texas Transmission” means Texas Transmission Investment LLC.

“Total Debt” means, with respect to the Company, all Debt of the Company on a
consolidated basis.

“Total Debt to Capitalization Ratio” means (a) the Company’s Total Debt, divided
by (b) the sum of (i) Total Debt plus (ii) Capitalization.

 

Schedule A - 15



--------------------------------------------------------------------------------

“Transfer” means, with respect to any Person, any transaction (including by
merger, consolidation or disposition of all or substantially all the assets of
such Person) in which such Person sells, conveys, transfers or leases (as
lessor) any of its property, including, without limitation, Subsidiary Stock.
“Transfer” shall also include the creation of minority interests in connection
with any merger or consolidation involving a Subsidiary if the resulting entity
is owned, directly or indirectly, by the Company in the proportion less than the
proportion of ownership of such Subsidiary by the Company immediately preceding
such merger or consolidation.

“UCC” means, with respect to any jurisdiction, the Uniform Commercial Code as in
effect in such jurisdiction.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Voting Shares” means, as to shares or other equity interests of a particular
corporation or other type of Person, outstanding shares of stock or other equity
interests of any class of such corporation or other Person entitled to vote in
the election of directors or other comparable managers of such Person, excluding
shares or other interests entitled so to vote only upon the happening of some
contingency.

 

Schedule A - 16